Title: From George Washington to Robert Morris, 11 August 1782
From: Washington, George
To: Morris, Robert


                  
                     Sir
                     Head Quarters. 11th Augst 1782
                  
                  I have received by Colo. Tilghman your Letter of the 5th instant, with a particular state of your Accounts with The Contractors for Money advanced them.
                  I am much Obliged by this Communication, as it will enable me to combat the Constant Assertions which are made by Mr Sands, that the Contract is not fulfilled on your part.
                  I am very glad to find that Mr Edwards, one of the Beef Contractors, is gone on to Phila. for the purpose of investigating with certainty the true Causes of the failure which they experience in the Article of Money, Your free Conversation with that Gentleman will I hope bring on Explanations that may prove very usefull in the future conducting the Contracts.
                  For the Satisfaction of the Comptroller I have the Honor to inclose you Copy of my General Orders respecting Issues to be made under the two Contracts.  I have the Honor to be &c.
                  
                     G.W.
                  
               